Name: Commission Regulation (EEC) No 2467/82 of 10 September 1982 amending Regulations (EEC) No 271/82, (EEC) No 272/82, (EEC) No 273/82 and (EEC) No 507/82 in respect of the period for submission of the report on the utilization of Community funds to the intervention agency in connection with measures to expand the market in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/ 10 Official Journal of the European Communities 11 . 9 . 82 COMMISSION REGULATION (EEC) No 2467/82 of 10 September 1982 amending Regulations (EEC) No 271 /82 , (EEC) No 272/82 , (EEC) No 273/82 and (EEC) No 507/82 in respect of the period for submission of the report on the utilization of Community funds to the intervention agency in connection with measures to expand the market in milk and milk products THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1189 /82 (2), and in particular Article 4 thereof, Whereas Article 8 of Commission Regulation (EEC) No 271 /82 (3), as last amended by Regulation (EEC) No 1675/82 (4), provides that the detailed report on the utilization of Community funds must be submitted by the party concerned to the intervention agency concerned before 1 July 1984, account being taken of the date laid down for conclusion of the measure referred to in Article 1 of Regulation (EEC) No 271 /82 ; whereas, in view of the amendments intro ­ duced by Regulation (EEC) No 1675/82, it should be provided that the person concerned must submit the detailed report to the competent agency no later than three months after completion of the measure ; 1 . The first subparagraph of Article 8 ( 1 ) of Regula ­ tion (EEC) No 271 /82 is hereby replaced by the follo ­ wing : ' 1 . Each party responsible for research work as referred to in Article 1 shall submit to the inter ­ vention agency concerned, within the period and in accordance with the rules laid down in the contract and list of terms and conditions, and in any event within three months following comple ­ tion of the measure in question , a detailed report on the utilization of the Community funds allo ­ cated and on the results of the work in question and in particular on the trend in sales of milk and milk products .' 2 . The first paragraph of Article 8 of Regulation (EEC) No 272/82 is hereby replaced by the following : 'Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the inter ­ vention agency concerned, within three months following completion of the measure in question , a detailed report on the utilization of the Commu ­ nity funds allocated and on the results of the measure .' 3 . The first subparagraph of Article 8 of Regulation (EEC) No 273/82 is hereby replaced by the following : 'Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the inter ­ vention agency concerned, within three months following completion of the measure in question , a detailed report on the utilization of the Commu ­ nity funds allocated and on the results of the measure and in particular on the trend in sales of Community milk products .' 4 . The first paragraph of Article 8 of Regulation (EEC) No 507/82 is hereby replaced by the following : 'Each party responsible for one of the measures referred to in Article 1 ( 1 ) shall submit to the inter ­ vention agency concerned , within three months Whereas Article 8 of Commission Regulation (EEC) No 272/82 (5), (EEC) No 273/82 (6), and (EEC) No 507/82 (7), as last amended by Regulation (EEC) No 1675/82, also provides that the detailed report on the utilization of Community funds should be submitted before 1 July 1984 ; whereas therefore the same amendment should be introduced as for Regulation (EEC) No 271 /82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 131 , 26 . 5 . 1977, p . 6 . (2) OJ No L 140, 20 . 5 . 1982, p . 8 . (3) OJ No L 28 , 5 . 2 . 1982, p . 14 . (4) OJ No L 186, 30 . 6 . 1982, p . 7 . O OJ No L 28 , 5 . 2 . 1982, p . 17 . (') OJ No L 28 , 5 . 2 . 1982, p . 21 . 7 OJ No L 61 , 4 . 3 . 1982, p . 15 . 11 . 9 . 82 Official Journal of the European Communities No L 263/ 11 Article 2following completion of the measure in question , a detailed report on the utilization of the Commu ­ nity funds allocated and on the results of the measure and in particular on the trend in sales of Community milk products .' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1982. For the Commission Poul DALSAGER Member of the Commission ,